Citation Nr: 1822288	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2018, and transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

The Veteran met the criteria set forth in 38 C.F.R. § 4.16(a) beginning on August 15, 2012.  At that time, the Veteran's service-connected bilateral sensorineural hearing loss was assigned a 50 percent rating and his tinnitus was assigned a 10 percent rating.  His combined evaluation for compensation was 60 percent, because both disabilities have the same etiology.  Subsequently, a 70 percent disability rating was assigned for his service-connected psychiatric disorder.  

In a May 2013 statement, the Veteran's private health care provider stated that he has treated the Veteran for hearing loss over the years and that his hearing loss is incapacitating for him.  He states that even with hearing aids, the Veteran has severe problems with understanding conversations.  The private provider stated that the Veteran's lifelong employment has been jobs that require face-to-face communications and his hearing loss is a severe disability that limits his employment.

The Veteran received a VA examination in June 2015 and the VA examiner noted the Veteran felt he was unable to work due to his hearing problems.  The examiner stated the Veteran's adjustment disorder with depressed mood did not prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  However, the adjustment disorder could limit his ability to complete tasks due to feeling tired during the day due to sleep disturbance and decreased motivation due to a depressed mood.  The examiner went on to state that the Veteran's interpersonal relationships with co-workers and supervisors could also be negatively impacted due to the Veteran's perception that other people view him as "stupid" due to his difficulty understanding conversations due to his hearing problems.

In a January 2017 VA examination, the Veteran reported working a part-time job beginning in 1985, but losing it due to his inability to hear.  The Veteran reported his attempts to find new jobs, but has been unsuccessful.  The Veteran believes his inability is due to his hearing loss and age.

The evidence of record also contains lay statements from the Veteran concerning his employability.  In a September 2015 notice of disagreement, the Veteran stated that he is unable to secure and hold employment due to his hearing loss.

At the February 2018 hearing, the Veteran reported not working full-time since 1997; however, he stated that he worked part-time jobs until 2012, when his hearing loss prevented him from holding employment.  He described the multiple jobs he held over the past 54 years and explained that communication was a main element of his employment.  He was required to communicate with others on a daily basis.  For example, he stated that at his most recent job, one of his duties was to take notes during meetings, and he became unable to do this because he could not see everyone to read their lips.  He also stated that his job duties required speaking on the telephone, which he could not do because of his hearing loss.  The Veteran's son, who is also a physician, detailed how his father lost a position he held for over 47 years due to his hearing loss.  He further testified how his father has to read lips in order to communicate with others.  The Veteran testified how his wife has to alert him to sounds, such as horns, when he is driving.  His wife testified how his hearing limits the Veteran's social interactions and relationships.  

When determining whether TDIU is warranted the Board takes into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  The Veteran's past work history includes jobs that all involve face-to-face communication.  Significantly, he held a job at the same company for 47 years, indicating that it would be difficult to switch to an entirely new type of job after such a long time.  The Veteran has a high school education.  He reports not being able to hear in conversations and his adjustment disorder could affect interpersonal relationships with co-workers and supervisors.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  For the reasons discussed above, the Board finds that the Veteran's service connected disabilities preclude substantially gainful employment.  ATDIU is warranted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


